Lilian Hampton, et al.,
                                                                       21   01882   UA




Nurture, Inc., d/b/a Happy Family
Organics and Happy Baby Organics



                            Kara A. Elgersma




         Illinois




                                    Kara A. Elgersma

                                    Wexler Wallace LLP

                                    55 West Monroe St., Suite 3300

                                    Chicago, IL 60603

                                     (312) 346-2222 / (312) 346-0022




     Plaintiffs
